Title: From Thomas Jefferson to Pierpont Edwards, 11 May 1791
From: Jefferson, Thomas
To: Edwards, Pierpont



Sir
Philadelphia May 11. 1791.

I have duly recieved your favor of April 30. together with the volume of laws accompanying it: and have now the honour to remit you a post bill for 15. dollars 25. cents for your reimbursement, according to the account sent. Anxious to carry this collection of the laws of all the states to as perfect completion as possible, as well for the use of the general government, as for placing in a safe deposit one copy of the laws of all the states to which they may themselves be glad to recur hereafter, I take the liberty of solliciting a continuance of your attention to the subject, and of adding assurances of the esteem & respect with which I am Sir Your most obedt. & most humble servt,

Th: Jefferson

